Motion Granted; Dismissed and Memorandum Opinion filed October 31,
2013.




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-13-00055-CR

                  ANATAJA DONISHA HARRIS, Appellant
                                         V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 359th District Court
                          Montgomery County, Texas
                    Trial Court Cause No. 10-01-00547-CR

               MEMORANDUM                         OPINION
      A written request to withdraw the notice of appeal, personally signed by
appellant, has been filed with this court. See Tex. R. App. P. 42.2. Because this
court has not delivered an opinion, we grant appellant’s request.

      Accordingly, we order the appeal dismissed. We direct the clerk of the court
to issue the mandate of the court immediately.

                                  PER CURIAM
Panel consists of Justices McCally, Busby, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).